Title: To John Adams from C. W. F. Dumas, 30 April 1782
From: Dumas, Charles William Frederic
To: Adams, John



La haie 30e. Avr. 1782
Monsieur

Dans l’embarras de notre déménagement, qui aura lieu demain, je n’ai plus qu’un coffre sur lequel je puisse vous écrire la présente. Vous verrez par l’incluse de Mr. Nolet de Schiedam, et par la copie de ma réponse provisionnelle, ce que vous jugerez à propos de leur répondre Vous-même. En vous souvenant cependant, que vous avez accepté un Déjeuner chez Mr. et Made. Boreel ici, le 6e de May. On m’a dit, que ces Messieurs de Schiedam donneront un repas de 100 couverts, et qu’il y aura beaucoup de personnes de Rotterdam. Je dois vous faire souvenir aussi, que ces Messieurs voudroient savoir le jour une semaine d’avance, à cause des préparatifs. Si vous pouviez donc, dès à présent, leur fixer un jour de la 2e semaine du mois de may, vous leur feriez grand plaisir. Je pense que le meilleur seroit, Monsieur, que vous leur indiquassiez l’heure où vous serez à Delft dans votre voiture, afin que vous puissiez entrer là dans leur Yacht, si vous ne voulez pas qu’il vienne vous prendre ici; ce qui, selon moi vaudroit encore mieux. Vous prendrez après cela le parti qui Sera le plus de votre goût. Quant à moi, je n’ai pas la moindre objection ni repugnance à rester ici ce jour-là, et tenir compagnie à ma femme et à ma fille, pendant la fête, à laquelle nous serons charmés d’apprendre la satisfaction que vous y aurez eue, ainsi que Mr. Thaxter que nous saluons cordialement.

Je suis avec un grand respect, Monsieur Votre très-humble et très-obéissant serviteur
Dumas

